
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1331
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mr. Cao submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing and appreciating the historical
		  significance and the heroic struggle and sacrifice of the Vietnamese people for
		  the cause of freedom and commending the Vietnamese-American community and
		  nongovernmental organizations.
	
	
		Whereas citizens of the Republic of Vietnam valiantly
			 fought, with the support of the United States and other allies, to defend
			 freedom and democracy for over two decades before Communist forces broke the
			 Paris Peace Accord by invading South Vietnam and establishing a totalitarian
			 regime throughout the country;
		Whereas after the Communist takeover on April 30, 1975,
			 over 1,000,000 former soldiers and civil servants of the Republic of Vietnam
			 were sent to hundreds of “re-education” camps, where tens of thousands died of
			 forced labor, starvation, torture, diseases, or summary execution;
		Whereas in the final days of the Vietnam War, the United
			 States 7th Fleet rescued and brought to freedom 130,000 evacuees who, after a
			 brief stay in Guam, became the first Vietnamese refugees resettled in the
			 United States;
		Whereas according to the United Nations High Commissioner
			 for Refugees, 840,000 Vietnamese subsequently fled the country by boat and
			 arrived as refugees in Indonesia, Malaysia, Singapore, Thailand, the
			 Philippines, Hong Kong, and Brunei, and tens of thousands of Vietnamese
			 refugees crossed Cambodia and Laos to reach Thailand;
		Whereas from this mass exodus, which came to be known to
			 the world as the Vietnamese boat people saga, over 755,000 of these refugees
			 resettled in the United States, Australia, Canada, England, France, Germany,
			 Hong Kong, Japan, South Korea, the Philippines, and many other countries, and
			 over 81,000 were deported to Vietnam;
		Whereas the United Nations High Commissioner for Refugees
			 estimates that over 250,000 boat people died at sea as a result of storms,
			 illness, and starvation, as well as kidnappings and killings by pirates;
		Whereas hundreds of thousands of Vietnamese refugees and
			 immigrants subsequently arrived in the United States under programs such as
			 Humanitarian Operation (HO), Humanitarian Resettlement (HR), U11, V11,
			 McCain-Davis Amendment, Priority One In-Country Refugee Program (P1),
			 Resettlement Opportunity for Vietnamese Returnees, and Amerasian Homecoming
			 Act;
		Whereas Catholic Charities, the United States Catholic
			 Conference of Bishops, and many nongovernmental organizations assisted
			 Vietnamese refugees to resettle in the United States;
		Whereas generous United States families, churches, and
			 organizations helped sponsor the newly arrived refugees to establish new lives
			 in the Nation;
		Whereas the Vietnamese-American community, non-existent 35
			 years ago and now making up about half of all overseas Vietnamese and the
			 fourth largest Asian-American group in the United States, has contributed
			 significantly to all aspects of life and society in the United States,
			 including business, engineering, science, law, academia, medicine, engineering,
			 arts, media, military, civil service, and community service;
		Whereas Vietnamese-Americans have been
			 recognized to be among the most politically assimilated citizens in the United
			 States and have produced many candidates running for public office and winning
			 seats on local governing bodies and school boards, in State legislatures in
			 California and Texas, and in the United States Congress;
		Whereas Vietnamese-Americans are a highly upwardly mobile
			 group, ranking among the most successful socioeconomic groups in the United
			 States, pursuing many different careers and owning numerous businesses;
		Whereas by 2006, 72 percent of Vietnamese-Americans were
			 naturalized United States citizens, the highest rate among all Asian-American
			 groups;
		Whereas refugees advocacy nongovernmental organizations
			 such as BPSOS, Hong Bang, Inc., World Vision, and others provided direct relief
			 care and assistance to refugees in temporary asylum camps;
		Whereas founded in 1980 by boat people to rescue and bring
			 other boat people to freedom, Boat People SOS (BPSOS) conducted rescue-at-sea
			 missions, rescuing over 3,300 boat people in the South China Sea and in the
			 1990s successfully advocated for humanitarian resettlement of 18,000 former
			 boat people after repatriation to Communist Vietnam;
		Whereas since 1997, BPSOS has built capacity for local
			 Vietnamese-American communities across the United States to achieve
			 self-reliance, served tens of thousands new refugees and immigrants, and when
			 Hurricane Katrina and Hurricane Ike devastated the Gulf Coast and left
			 thousands of families and individuals homeless, traumatized, and dispirited,
			 BPSOS acted as First Responder, coordinating relief efforts and assisting over
			 4,000 families rebuild their lives;
		Whereas BPSOS has effectively fought human trafficking in
			 Southeast Asia, Taiwan, and the United States, including making significant
			 contributions to the investigation and successful prosecution of the American
			 Samoa case, the largest labor trafficking case in United States history;
		Whereas the year 2010 marks BPSOS’ 30 years of service to
			 individuals and communities in crisis and 35 years of the Vietnamese-American
			 history, and in 2010, BPSOS launched its 30/35 national public education and
			 awareness campaign to showcase every development phase of the history of the
			 Vietnamese-American community;
		Whereas Congress has designated every May as Asian/Pacific
			 American Heritage Month to pay tribute to the generations of Asian and Pacific
			 Islanders who have enriched history in the United States and are instrumental
			 in its future success; and
		Whereas BPSOS will sponsor a ceremony on May 18, 2010,
			 which will be held at the Capitol Visitor Center in Washington, DC, to document
			 the heroic journey to freedom of over 1,000,000 Vietnamese refugees and
			 immigrants, their Vietnamese-American experiences, inspiring stories of
			 survival and resurrection from the demise of their country, and their
			 astonishing achievements in their new homeland, and to honor the generosity as
			 well as inspiring values of the United States that welcomed the Vietnamese boat
			 people: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes all former Vietnamese boat
			 people and the Vietnamese-American community in general on the occasion of
			 Asian/Pacific American Heritage Month;
			(2)recognizes the
			 arrival of the Vietnamese boat people to the United States, their inspiring
			 journey to freedom, and their successful assimilation into and admirable
			 contributions to United States society; and
			(3)recognizes Boat People SOS and other
			 volunteer agencies and nongovernmental organizations that facilitated the
			 resettlement, adjustment, and assimilation of Vietnamese refugees into United
			 States society.
			
